Title: To George Washington from William Persse, 27 August 1796
From: Persse, William
To: Washington, George


        
          Roxburrow Near LoughreaIreland August 27th 1796
          Sr
        
        Mr Abraham Bradly of the Town of Loughrea, Informs me that a Mr Abraham Bradly of Carolina, has Lodged in your Hands a sum of Money, amounting to four Hundred and fifty pounds, to

be paid to any of his Brors if Liveing, if not to his next Heirs—I request the Favor of you to Inform me, if such Sum has been left with you for the above purposes—& what Steps will be Necessary for obtaining it please to Excuse the Trouble I give you & believe me Sr your Faithfull Huml. Servt
        
          Wm Persse
        
        
          P:S: Mr Wallace Desires his best respects to you & Mrs Washington.
        
      